            Case 2:20-cv-00887-RAJ Document 21 Filed 06/10/20 Page 1 of 2



 1                                                                  The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8

 9   BLACK LIVES MATTER SEATTLE-KING
     COUNTY, ABIE EKENEZAR, SHARON
10   SAKAMOTO, MURACO KYASHNA-                        No.     2:20-CV-00887
     TOCHA, ALEXANDER WOLDEAB,
11   NATHALIE GRAHAM, AND ALEXANDRA                   DECLARATION OF PETER S. HOLMES
     CHEN,                                            IN SUPPORT OF DEFENDANT CITY OF
12                                                    SEATTLE’S NOTICE OF INTENT TO
                                Plaintiffs,           RESPOND TO PLAINTIFFS’ MOTION
13                                                    FOR TEMPORARY RESTRAINING
                 vs.                                  ORDER
14
     CITY OF SEATTLE,
15
                                Defendant.
16

17
          I, Pete Holmes, being over the age of 18 and competent to testify, declare that:
18
       1. I am the City Attorney for the City of Seattle and base this declaration on my own personal
19
          knowledge.
20
       2. David Perez, counsel for Plaintiffs in the above-referenced matter, contacted me after 11am
21
          on June 9, 2020 and left messages informing me that a lawsuit would be filed that day seeking
22
           a Temporary Restraining Order.
23   DECLARATION OF PETER S. HOLMES                                                   Peter S. Holmes
                                                                                      Seattle City Attorney
     IN SUPPORT OF DEFENDANT CITY OF SEATTLE’S NOTICE OF                              701 5th Avenue, Suite 2050
     INTENT RESPOND TO PLAINTIFFS’ MOTION FOR TEMPORARY                               Seattle, WA 98104-7095
                                                                                      (206) 684-8200
     RESTRAINING ORDER
     (20-cv-00887RAJ) - 1
           Case 2:20-cv-00887-RAJ Document 21 Filed 06/10/20 Page 2 of 2



 1    3. When I spoke with Mr. Perez by phone around 11:25 a.m., it was a brief phone call. The only

 2       litigation detail provided to me was that the new lawsuit was related to the ongoing protests.

 3       To the best of my recollection, Mr. Perez did not provide me with specific details about the

 4       relief that would be sought through a Temporary Restraining Order.

 5    4. Instead, I provided information to Mr. Perez, namely by telling him how to get me the

 6       pleadings and by stating that my office would be ready to discuss shortly after receipt.

 7    5. Mr. Perez was later asked to propose specific language for a temporary injunction, which he

 8       did. Within approximately two hours, the City responded to that proposal by suggesting slight

 9       revisions, proposing additional language in line with other recent court orders issued in other

10       cities. Those emails are attached to Assistant City Attorney Sharifi’s declaration.

11
         DATED this 10th day of June, 2020.
12
                                               /s/Peter S. Holmes
13
                                               Peter S. Holmes, WSBA# 15787
14

15

16

17

18

19

20

21

22

23   DECLARATION OF PETER S. HOLMES                                                   Peter S. Holmes
                                                                                      Seattle City Attorney
     IN SUPPORT OF DEFENDANT CITY OF SEATTLE’S NOTICE OF                              701 5th Avenue, Suite 2050
     INTENT RESPOND TO PLAINTIFFS’ MOTION FOR TEMPORARY                               Seattle, WA 98104-7095
                                                                                      (206) 684-8200
     RESTRAINING ORDER
     (20-cv-00887RAJ) - 2
